SCHWAB, C. J.
In this dissolution-of-marriage proceeding, the father appeals from the court’s award to mother of custody of the parties’ two children — a girl aged 7, and a boy aged 2.
 Nothing would be gained by detailing the facts, both favorable and unfavorable to each party. Sarty v. Forney, 12 Or App 251, 506 P2d 535 (1973). Both parties have strengths and weaknesses as custodial parents, and neither is unfit to have custody. The trial court had the opportunity to listen to the testimony of and observe both. In a close case such as this we are reluctant to disturb the trial court’s order — Rea v. Rea, 195 Or 252, 245 P2d 884 (1952); Starin and Starin, 29 Or App 557, 564 P2d 748 (1977) — particularly when modification can be later considered should the mother’s improved relationship with her daughter deteriorate, or should the mother engage in acts of violence toward either child.
Affirmed. Costs to neither party.